Third District Court of Appeal
                               State of Florida

                          Opinion filed July 27, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2090
                     Lower Tribunal No. 21-28987CC
                          ________________


                             Barbara Palomo,
                                Appellant,

                                     vs.

                       Tower Road Gardens, Ltd.,
                               Appellee.


      An Appeal from the County Court for Miami-Dade County, Lawrence
D. King, Judge.

     Barbara Palomo, in proper person.

     Edelboim Lieberman Revah, PLLC, and Philippe Revah, for appellee.


Before SCALES, MILLER and BOKOR, JJ.

     PER CURIAM.
     Affirmed. See Stanley v. Quest Int’l Inv. Inc., 50 So. 3d 672, 674 (Fla.

4th DCA 2010) (“The tenant is required to deposit the disputed rent into the

court registry to assert any defense other than payment.”).




                                     2